Citation Nr: 9910561	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an original disability rating in excess of 
10 percent for degenerative disc disease and traumatic 
hypertrophic changes of the cervical spine.

4.  Entitlement to an original disability rating in excess of 
10 percent for calluses of both feet.

5.  Entitlement to an original disability rating for acneform 
rash and scarring on the back at a compensable level.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to May 
1975 and from March 1978 to February 1993.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in November 1993.  The decision granted the 
veteran's claims of entitlement to service connection for 
degenerative disc disease and traumatic hypertrophic changes 
of the cervical spine, calluses on both feet, acneform rash 
and scarring on the back each evaluated as noncompensable.  
The RO denied the veteran's claims of entitlement to service 
connection for a low back injury, pneumonia, a hand injury, 
head and chin injuries, and a left knee injury.  The denials 
of service connection for a low back injury and head injury 
and the noncompensable ratings were duly appealed.

The veteran was subsequently granted 10 percent disability 
ratings for the rash on his back and the cervical spine 
disorder in a rating decision dated in July 1997.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  There is no competent evidence of current residuals of a 
low back injury.

2. There is no competent evidence of current residuals of a 
head injury.

3.  The veteran's acneform rash and scarring are confined to 
the back with reports of periodic exudation and itching not 
involving an exposed or extensive area.



CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
residuals of a back injury and residuals of a head injury are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for a compensable rating for acneform rash 
and scarring of the back have not been met for any period 
during which service connection has been in effect.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.20, 4.118 Diagnostic Codes 7806, 7813 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Residuals of a Back Injury

The veteran's service medical records reflect several 
complaints of back pain referable to the veteran's low or 
thoracic back.  He complained of discomfort in his back due 
to slouching behind his desk in February 1981.  Private 
treatment records, dated in April 1989, reflect complaints of 
low back pain for three days.  There was reportedly no 
specific incident or sudden onset.  The veteran was noted to 
have been rear-ended eight days earlier.  The diagnosis was 
back pain secondary to musculoskeletal strain.

In May 1989, the veteran sought further treatment and was 
noted to have tenderness along his bilateral paraspinous 
muscles.  The assessment was a whiplash injury.

On his report of medical history taken at the time of the 
examination prior to separation from service in December 
1992, a history of mechanical lower back pain was noted.  It 
was noted not to be a problem at that time.

At the veteran's initial VA examination in April 1993, his 
history of low back pain was noted.  No residual disability 
was found.  The veteran was noted to have a full range of 
motion in the lumbar spine.  The diagnosis was, in pertinent 
part, back injury, no residual.

The veteran asserted at his June 1996 RO hearing that he had 
low back pain and had sought treatment for it on occasion.  
He testified that he had injured his back while playing 
basketball and also in an automobile accident.  He also 
testified that his back disability currently interfered with 
his ability to bend over to tie his shoes, and limited his 
ability to lift heavy objects.  

In March 1997 a VA examiner recorded the veteran's complaints 
of low back pain while standing.  The veteran also reported 
that his legs occasionally went numb.  The examiner made no 
diagnosis relative to the veteran back.

The veteran, while competent to present evidence of 
complaints or symptomatology, is not competent to diagnose 
the existence or etiology of any current disability of the 
low back.  Grottveit, 5Vet. App. at 93.

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In order to satisfy the requirement of competent evidence of 
current disability, there must be evidence of the claimed 
disability at the time the claim for benefits is made, as 
opposed to a time prior to the time of the claim.  Gilpin v. 
West, 155 F.3d 1353 (Fed Cir 1998).  No current disability of 
the veteran's low back has been identified by competent 
medical professionals.  There is no objective evidence of a 
current disability where medical reports show only complaints 
of pain without a report of underlying pathology.  Evans v. 
West, 12 Vet. App. 22 (1998).  In the absence of any 
competent evidence of a current disability, this claim is not 
well grounded and must be denied.

Residuals of Head Injury

Review of the veteran's service medical records reveals, 
consistent with his testimony at the hearing, that he did 
suffer a head injury during a motor vehicle accident in 
November 1978.  The veteran testified at his hearing that he 
had noted a "knot," scar, or lump on his head since 1982.  
However, review of the available medical evidence, both 
during and following service, does not reveal any competent 
medical evidence of any disorder of the head consisting of a 
"knot" or a lump.

A treatment record dated in March 1995 indicates the veteran 
had had a "knot" on his right ear for two days.  This was 
diagnosed as an inflamed sebaceous cyst.  This does not 
appear to be related to his contentions regarding the 
residuals of the head injury.

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau, 2 Vet. 
App. at 143; see also Brammer, 3 Vet. App. 223.

The veteran is not competent to diagnose a disease or 
disorder. See Grottveit, 5 Vet. App. at 93.  Absent competent 
medical evidence of a current disability the claim must be 
denied as not well grounded.

The veteran would be competent to observe a knot on his head 
and to report that it had been present since service.  See 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999); 
Savage.  Evidentiary assertions are accepted as true for the 
purpose of determining whether the claim is well grounded.  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Derwinski, 3 Vet. App. 242 (1992).

The veteran's assertion that he has had a knot on his head 
since service borders on the  inherently incredible, in that 
no medical professional has observed the knot.  The Board 
need not reach this question, however, because there is no 
current diagnosis of a head injury or its residuals.  In the 
absence of competent evidence of a current disability the 
claim must be denied.  Gilpin.


Rating Greater than 10 Percent for
Acneform Rash and Scarring on Back

The appellant's claim for a higher rating is well grounded. 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render a claim for increase well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran is service-connected for a rash existent over the 
skin of his back.  Service medical records reveal several 
reports of treatment for symptoms associated with the rash.

Shortly after the veteran's exit from service, in April 1993, 
he was examined by VA.  The examiner noted that there was 
residual acneform scarring with hyperpigmentation, but no 
pitting.  These findings were confined to the back.  His skin 
was otherwise clear.

At his June 1996 personal hearing, the veteran noted that the 
rash on his back consisted of periods of open sores.  These 
sores wept and stained his clothing.  He reported that his 
wife was often more aware of the sores than he.  He reported 
that the rash itched and was uncomfortable.

The veteran was examined by a VA dermatologist in July 1996.  
The veteran reported a history of symptoms confined to the 
back.  He related that he currently experienced approximately 
three attacks per year that lasted for about one month.  
Generally, they healed spontaneously.  The veteran reported 
that he used topical ointments such as Vitamin E to treat the 
rash.  The veteran believed that hot weather made the rash 
worse.

The examiner noted that perhaps 40 to 50 discrete, hyper-
pigmented, round, 2-4 mm macules were scattered over the 
upper and mid back.  Two of the lesions near the right 
shoulder were papular and suggestively pustular.  The 
examiner noted that in the absence of more activity it was 
not possible to definitively diagnose the veteran's disorder, 
but thought it was possibly miliaria pustulosa, which was 
"probably relatively mild."

The Board notes parenthetically, that while the veteran's 
service connected skin condition encompasses scars there is 
no evidence that they involve the face or neck, or have ever 
been painful, tender or otherwise symptomatic such as to 
warrant a compensable evaluation under the diagnostic codes 
pertaining to scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (1998).

The veteran's rash and scarring are currently rated as 
noncompensable under Diagnostic Code (DC) 7813 for 
dermatophytosis, which in turn is rated under the criteria 
for eczema.  Pursuant to DC 7806, a noncompensable evaluation 
is provided where there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is provided where there is 
exfoliation, exudation or itching that involves an exposed 
surface or extensive area.

A 30 percent disability rating is provided where there is 
constant exfoliation, exudation, or itching, extensive 
lesions, or resulting in marked disfigurement.  A 50 percent 
disability rating is appropriate where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or it is exceptionally repugnant.  38 C.F.R. 
§ 4.118 DC 7806 (1998).

Review of the medical evidence shows that the veteran's skin 
disease has at all times been confined to his back.  The 
veteran has reported occasional exudation, and two of 
approximately 40 or 50 lesions on the back were noted to be 
weeping on the July 1996 examination.  His skin condition has 
been described as probably relatively mild.  In short, there 
is no evidence that the service connected skin condition has 
ever been manifested by exfoliation, exudation or itching 
involving an exposed or extensive area.  Accordingly, the 
Board must conclude that the veteran's disability has not met 
the criteria for a compensable evaluation during any period 
for which service connection has been in effect.


ORDER

Entitlement to service connection for a low back disorder and 
residuals of a head injury is denied.

Entitlement to an original rating for acneform rash and 
scarring on the back at a compensable level is denied.


REMAND

Review of the veteran's claims folder with regard to the 
issue of a rating greater than 10 percent for calluses of 
both feet and greater than 10 percent for degenerative disc 
disease and arthritis of the cervical spine indicates that 
the report of a VA X-ray examination of the veteran's feet 
and cervical spine, dated in July 1996, was attached to the 
veteran's claims folder in February 1999 and has not been 
considered by the RO and has not been addressed in a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1998).

Initial review of the veteran's service medical records 
indicates that various diagnoses were made over the course of 
his active service with regard to foot pain and calluses.   
The VA examiner did not address the results of the X-ray 
examination in his report of July 1996.  

In addition, the Board notes that the veteran was noted both 
during and after service to have a possible deformity of the 
C6 vertebral body due to trauma.  This has not been 
definitively diagnosed.

Review of the VA examinations also reveals that the veteran's 
claims folder was not available for review.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Therefore, the veteran's claim is remanded for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a cervical 
spine or foot disability since July 1996.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
podiatry examination to clarify the 
diagnosis of the service-connected 
disability affecting the veteran's feet.  
The veteran should be advised of the 
consequences of a failure to report for 
the scheduled examination, including the 
potential denial of his claim under the 
provisions of 38 C.F.R. § 3.655 (1998).  
The examiner should review the claims 
folder before completing the examination.  
The examiner should express an opinion as 
to whether any disability of the feet is 
attributable to the service connected 
disorder.

3.  The veteran should be afforded a VA 
orthopedic examination to clarify the 
diagnosis of the service-connected 
cervical spine disability. He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. § 
3.655 (1998).  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner should comment 
upon whether there is any demonstrable 
deformity of the veteran's cervical spine 
as a residual of a fracture.  The 
examiner should address the functional 
impact of pain on motion and intermittent 
flare-ups of symptomatology.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

